Grice, Justice.
This appeal is from the denial of the writ of habeas corpus and involves two questions, to wit: whether the Sixth Amendment guarantees of the United States Constitution (Code § 1-806), as to (1) the right to trial by jury and (2) the right to counsel apply to proceedings in the Recorder’s Court of the City of Albany in trials for violation of the laws and ordinances of that city.
The decisions in Key v. Stewart, 228 Ga. 516, and Hill v. Bartlett, 227 Ga. 385 (181 SE2d 57), respectively control adversely to appellant here.

Judgment affirmed.


All the Justices concur.